Exhibit 10.1









GP STRATEGIES CORPORATION
Restricted Stock Units Notice
under the
GP Strategies Corporation
2011 Stock Incentive Plan
(Performance-based Grant)
Name of Grantee:
 

This Notice evidences the award of restricted stock units (each, an “RSU,” and
collectively, the “RSUs”) of GP Strategies Corporation, a Delaware corporation
(the “Company”), that have been granted to you pursuant to the GP Strategies
Corporation 2011 Stock Incentive Plan (the “Plan”) and conditioned upon your
agreement to the terms of the attached Restricted Stock Units Agreement (the
“Agreement”). This Notice constitutes part of and is subject to the terms and
provisions of the Agreement and the Plan, which are incorporated by reference
herein. Each RSU is equivalent in value to one share of the Company’s Common
Stock and represents the Company’s commitment to issue one share of the
Company’s Common Stock at a future date, subject to the terms of the Agreement
and the Plan. The RSUs are credited to a separate account maintained for you on
the books and records of the Company (the "Account"). All amounts credited to
the Account will continue for all purposes to be part of the general assets of
the Company.
Grant Date: ___________
Number of RSUs: __________
Vesting Schedule: All of the RSUs are nonvested and forfeitable as of the Grant
Date and shall vest, if at all, on the date (which shall be no later than March
31, 2018) upon which the Compensation Committee determines the extent to which
the thresholds set forth below have been met. So long as your Service (as
defined in the Agreement) is continuous from the Grant Date through the
applicable date upon which vesting is scheduled to occur (except as set forth
below), the RSUs will become vested and nonforfeitable based on the following
performance measures (the “Performance Measures”):
a.    Return on Capital Performance Threshold -- If the Company’s average annual
Return on Capital Ratio for the performance period from January 1, 2015 to
December 31, 2017 (the “Performance Period”) is 13% or greater, 50% of the RSUs
will vest. If the Return on Capital Ratio is at least 10%, 10% of the RSUs will
vest. If the Return on Capital Ratio is more than 10% but less than 13%, the
number of RSUs which vest shall be interpolated.
b.    Adjusted EBITDA Growth Performance Threshold - If the Company’s average
annual Adjusted EBITDA Growth for the Performance Period is 14% or greater, 50%
of the RSUs will vest. If Adjusted EBITDA Growth is at least 10%, 10% of the
RSUs will vest. If the Adjusted EBITDA Growth is more than 10% but less than
14%, the number of RSUs which vest shall be interpolated.
“Return on Capital Ratio” means (1) EBIT multiplied by (1-cash tax rate) divided
by (2) total assets less non-interest bearing current liabilities.
“Cash tax rate” means current tax expense divided by net income before taxes.

1

--------------------------------------------------------------------------------



“Adjusted EBITDA Growth” means the difference between EBITDA for the relevant
year and EBITDA for the previous year adjusted to (1) exclude results from any
acquisitions that occurred during the year or that were not included in the full
prior year results, (2) exclude the results of any disposition that occurred
during the year from that year and the previous year’s results, (3) exclude any
extraordinary or unusual nonrecurring items of income or expense (including
without limitation restructuring charges, severance, write off of goodwill,
future lease expense and similar items).
All calculations shall be made using amounts stated in the Company’s audited
financial statements for the relevant periods prepared in accordance with GAAP.
To the extent not already vested or previously forfeited, if your Service ceases
due to death, Total and Permanent Disability, or Retirement, your RSUs will
become vested and nonforfeitable on a pro rata basis based on actual performance
through the end of the Performance Period (or as otherwise required under the
terms of the Plan).
To the extent not already vested or previously forfeited, if a Change in Control
occurs, your RSUs will become vested and nonforfeitable on the date of the
Change in Control based on achievement of the pro rata portion of the
Performance Measures relating to the portion of the Performance Period completed
as of the date of the Change in Control (or as otherwise required under the
terms of the Plan).
Forfeiture of RSUs: To the extent not previously forfeited, all of your
then-unvested RSUs will be forfeited to the Company, without payment of any
consideration therefore, immediately and automatically upon the earlier of the
date on which your Service with the Company ceases for any reason other than
death, Disability, or Retirement.


I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan. I agree to be bound by all of the provisions set forth in those
documents. I also consent to electronic delivery of all notices or other
information with respect to the RSUs or the Company.








Signature of Grantee
 
Date










2

--------------------------------------------------------------------------------



GP Strategies Corporation
Restricted Stock Units Agreement
under the
GP Strategies Corporation
2011 Stock Incentive Plan
1.    Terminology. Unless otherwise provided in this Agreement, capitalized
terms used herein are defined in the Glossary at the end of this Agreement.
2.    Vesting. All of the RSUs are nonvested and forfeitable as of the Grant
Date. So long as your Service is continuous from the Grant Date through the
applicable date upon which vesting is scheduled to occur, the RSUs will become
vested and nonforfeitable in accordance with the vesting schedule set forth in
the Notice. Except for the circumstances, if any, described in the Notice, none
of the RSUs will become vested and nonforfeitable after your Service ceases.
3.    Termination of Employment or Service. Unless otherwise provided in the
Notice, if your Service with the Company ceases for any reason, all RSUs that
are not then vested and nonforfeitable will be forfeited to the Company
immediately and automatically upon such cessation without payment of any
consideration therefor and you will have no further right, title or interest in
or to such RSUs or the underlying shares of Common Stock.
4.    Restrictions on Transfer. Neither this Agreement nor any of the RSUs may
be assigned, transferred, pledged, hypothecated or disposed of in any way,
whether by operation of law or otherwise, and the RSUs shall not be subject to
execution, attachment or similar process. All rights with respect to this
Agreement and the RSUs shall be exercisable during your lifetime only by you or
your guardian or legal representative. Notwithstanding the foregoing, the RSUs
may be transferred upon your death by last will and testament or under the laws
of descent and distribution.
5.    Settlement of RSUs.
(a)    Manner of Settlement. You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the RSUs. The Company will issue to you, in settlement of your
RSUs and subject to the provisions of Section 6 below, the number of whole
shares of Common Stock that equals the number of whole RSUs that become vested,
and such vested RSUs will terminate and cease to be outstanding upon such
issuance of the shares. Upon issuance of such shares, the Company will determine
the form of delivery (e.g., a stock certificate or electronic entry evidencing
such shares) and may deliver such shares on your behalf electronically to the
Company’s designated stock plan administrator or such other broker-dealer as the
Company may choose at its sole discretion, within reason.
(b)    Timing of Settlement. Your RSUs will be settled by the Company, via the
issuance of Common Stock as described herein, promptly following the date that
the RSUs become vested and nonforfeitable, and in any event no later than March
15 of the calendar year following the calendar year, in which the RSUs become
vested and nonforfeitable. However, if a scheduled issuance date falls on a
Saturday, Sunday or federal holiday, such issuance date shall instead fall on
the next following day that the principal executive offices of the Company are
open for business. Notwithstanding the foregoing, in the event that (i) you are
subject to the Company’s policy permitting officers and directors to sell shares
only during certain “window” periods, in effect from time to time or you are
otherwise prohibited from selling shares of the Company’s Common Stock in the
public market and any shares covered by your RSUs are scheduled to be issued on
a day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s Common Stock in the open market, and (ii) the
Company elects not to satisfy its tax withholding obligations by withholding
shares from your distribution, then such shares shall not be issued and
delivered on such Original Distribution Date and shall instead be issued and
delivered on the first business day of the next occurring open “window period”
applicable to you pursuant to such policy (regardless of whether you are still
providing continuous services at such time) or the next business day when you
are not prohibited from selling shares of the Company’s Common Stock in the open
market, but in no event later than the fifteenth day of the third calendar month
of the calendar year following the calendar year in which the Original
Distribution Date

3

--------------------------------------------------------------------------------



occurs. In all cases, the issuance and delivery of shares under this Agreement
is intended to comply with Treasury Regulation 1.409A-1(b)(4) and shall be
construed and administered in such a manner.
6.    Tax Withholding. On or before the time you receive a distribution of the
shares subject to your RSUs, or at any time thereafter as requested by the
Company, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your RSUs (the “Withholding Taxes”). Additionally, the Company
may, in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your RSUs by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment;
(iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered under the Agreement to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company; or (iv) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to you in connection with the RSUs with a Fair Market Value (measured
as of the date shares of Common Stock are issued to you pursuant to Section 5)
equal to the amount of such Withholding Taxes; provided, however, that the
number of such shares of Common Stock so withheld shall not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock. In the event the Company’s obligation to withhold arises prior
to the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.
7.    Adjustments for Corporate Transactions and Other Events.
(a)    Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of outstanding RSUs shall, without further action of the
Administrator, be adjusted to reflect such event; provided, however, that any
fractional RSUs resulting from any such adjustment shall be eliminated.
Adjustments under this paragraph will be made by the Administrator, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.
(b)    Merger, Consolidation and Other Events. If the Company shall be the
surviving or resulting corporation in any merger or consolidation and the Common
Stock shall be converted into other securities, the RSUs shall pertain to and
apply to the securities to which a holder of the number of shares of Common
Stock subject to the RSUs would have been entitled. If the stockholders of the
Company receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
(including cash) to which a holder of the number of shares of Common Stock
subject to the RSUs would have been entitled, in the same manner and to the same
extent as the RSUs.
8.    Non‑Guarantee of Employment or Service Relationship. Nothing in the Plan
or this Agreement shall alter your at‑will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any
nonvested and forfeitable RSUs or any other adverse effect on your interests
under the Plan.
9.    Rights as Stockholder. You shall not have any of the rights of a
stockholder with respect to any shares of Common Stock that may be issued in
settlement of the RSUs until such shares of Common Stock have been issued to
you. No adjustment shall be made for dividends, distributions, or other rights
for which the record date is prior to the date such shares are issued, except as
provided in Section 7(d) of the Plan.

4

--------------------------------------------------------------------------------



10.    The Company’s Rights. The existence of the RSUs shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations, or other changes in
the Company's capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or other stocks
with preference ahead of or convertible into, or otherwise affecting the Common
Stock or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of the Company's assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
11.    Restrictions on Issuance of Shares. The issuance of shares of Common
Stock upon settlement of the RSUs shall be subject to and in compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the RSUs shall relieve
the Company of any liability in respect of the failure to issue such shares as
to which such requisite authority shall not have been obtained. As a condition
to the settlement of the RSUs, the Company may require you to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.
12.    Notices. All notices and other communications made or given pursuant to
this Agreement shall be given in writing and shall be deemed effectively given
upon receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company, or in the case of notices
delivered to the Company by you, addressed to the Administrator, care of the
Company for the attention of its Secretary at its principal executive office or,
in either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this award of RSUs by electronic means or to request your consent
to participate in the Plan or accept this award of RSUs by electronic means. You
hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
13.    Entire Agreement. This Agreement, together with the relevant Notice and
the Plan, contain the entire agreement between the parties with respect to the
RSUs granted hereunder. Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement with respect to the RSUs granted hereunder shall be
void and ineffective for all purposes.
14.    Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the RSUs
as determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by each of the parties hereto.
15.    409A Savings Clause. This Agreement is intended to comply with Section
409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code. The preceding
provisions shall not be construed as a guarantee by the Company of any
particular tax effect of the RSUs and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by you on account of non-compliance with Section 409A of the
Code. Notwithstanding the provisions of Section 4 of this Agreement, if you are
a “specified employee” (as defined under Section 409A of the Code and determined
in good faith by the Administrator) when your Termination Date occurs and your
RSUs are to be settled on account of the occurrence of such Termination Date,
settlement of your RSUs will be made within 15 days after the end of the
six-month period beginning on your Termination Date (or, if earlier, within 15
days after the appointment of the personal representative or executor of your
estate following your death), but only if such delay in the issuance of the
shares is necessary to avoid the imposition of additional taxation on you in
respect of the shares under Section 409A of the Code. Each installment of shares
that vests is intended to constitute a “separate payment” for purposes of
Section 409A of the Code and Treasury Regulation Section 1.409A-2(b)(2).

5

--------------------------------------------------------------------------------



16.    No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this award of RSUs and shall not be
liable to you for any adverse tax consequences to you arising in connection with
this award. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this award and
by signing the Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.
17.    Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is available upon request to the Administrator.
18.    No Funding. This Agreement constitutes an unfunded and unsecured promise
by the Company to issue shares of Common Stock in the future in accordance with
its terms. You have the status of a general unsecured creditor of the Company as
a result of receiving the grant of RSUs.
19.    Effect on Other Employee Benefit Plans. The value of the RSUs subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
20.    Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Administrator relating to
this Agreement, and the rights of any and all persons having or claiming to have
any interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Baltimore, Maryland, and
you hereby agree and submit to the personal jurisdiction of any federal court
located in the district which includes Baltimore, Maryland or any state court in
the district which includes Baltimore, Maryland. You further agree that you will
not deny or attempt to defeat such personal jurisdiction or object to venue by
motion or other request for leave from any such court.
21.    Resolution of Disputes. Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator. You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.
22.    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.
23.    Electronic Delivery of Documents. By your signing the Notice, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the RSUs, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

6

--------------------------------------------------------------------------------



24.    No Future Entitlement. By your signing the Notice, you acknowledge and
agree that: (i) the grant of a restricted stock unit award is a one-time benefit
which does not create any contractual or other right to receive future grants of
restricted stock units, or compensation in lieu of restricted stock units, even
if restricted stock units have been granted repeatedly in the past; (ii) all
determinations with respect to any such future grants and the terms thereof will
be at the sole discretion of the Committee; (iii) the value of the restricted
stock units is an extraordinary item of compensation which is outside the scope
of your employment contract, if any; (iv) the value of the restricted stock
units is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension or retirement benefits; (v) the vesting of
the restricted stock units ceases upon termination of Service with the Company
or transfer of employment from the Company, or other cessation of eligibility
for any reason, except as may otherwise be explicitly provided in this
Agreement; (vi) the Company does not guarantee any future value of the
restricted stock units; and (vii) no claim or entitlement to compensation or
damages arises if the restricted stock units decrease or do not increase in
value and you irrevocably release the Company from any such claim that does
arise.
25.    Personal Data. For purposes of the implementation, administration and
management of the restricted stock units or the effectuation of any acquisition,
equity or debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
restricted stock units or the effectuation of a Corporate Transaction and you
expressly authorize such transfer as well as the retention, use, and the
subsequent transfer of the data by the recipient(s). You understand that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You understand that data will be held only as long as is necessary to implement,
administer and manage the restricted stock units or effect a Corporate
Transaction. You understand that you may, at any time, request a list with the
names and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a restricted stock unit award.
26.    Section 162(m). If the Company reasonably anticipates that the delivery
of any shares of Common Stock in any year would, when considered with your other
compensation, result in the Company’s inability to deduct the value of such
shares because of the limitation on deductible compensation under Code Section
162(m), then the Company shall defer the delivery of such shares until the first
year in which the Company reasonably anticipates that the related deduction will
not be limited under Section 162(m) (the "First Non-162(m) Year") in accordance
with the such rules and procedures established by the Committee under the Plan
and Section 409A and the regulations thereunder.
{Glossary begins on next page}

7

--------------------------------------------------------------------------------



GLOSSARY
(a)    “Administrator” means the Board of Directors of GP Strategies Corporation
or such committee or committees appointed by the Board to administer the Plan.
(b)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with GP Strategies
Corporation (including but not limited to joint ventures, limited liability
companies, and partnerships). For this purpose, “control” means ownership of 50%
or more of the total combined voting power or value of all classes of stock or
interests of the entity.
(c)    “Agreement” means this document, as amended from time to time, together
with the Plan which is incorporated herein by reference.
(d)    “Change in Control” has the meaning set forth in the Plan.
(e)    “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations and other guidance promulgated thereunder.
(f)    “Common Stock” means the common stock, US$.01 par value per share, of GP
Strategies Corporation.
(g)    “Company” means GP Strategies Corporation and its Affiliates, except
where the context otherwise requires. For purposes of determining whether a
Change in Control has occurred, Company shall mean only GP Strategies
Corporation.
(h)    “Fair Market Value” has the meaning set forth in the Plan. The Plan
generally defines Fair Market Value to mean the closing price per share of
Common Stock on the relevant date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, the last preceding Business Day on which a sale was
reported.
(i)    “Grant Date” means the effective date of a grant of RSUs made to you as
set forth in the relevant Notice.
(j)    “Notice” means the statement, letter or other written notification
provided to you by the Company setting forth the terms of a grant of RSUs made
to you.
(k)    “Plan” means the GP Strategies Corporation 2011 Stock Incentive Plan, as
amended from time to time.
(l)    “Retirement” means your retirement from active employment with the
Company or any Affiliate (i) on or after attaining age 55, (ii) after completing
at least 10 years of continuous Service and (iii) giving notice of termination
of employment as required by any agreement between you and the Company and
continuing to perform your obligations to the Company through the date of
termination.
(m)    “RSU” means the Company’s commitment to issue one share of Common Stock
at a future date, subject to the terms of the Agreement and the Plan.
(n)    “Service” means your employment, service as a non-executive director, or
other service relationship with the Company and its Affiliates. Your Service
will be considered to have ceased with the Company and its Affiliates if,
immediately after a sale, merger, or other corporate transaction, the trade,
business, or entity with which you are employed or otherwise have a service
relationship is not GP Strategies Corporation or its successor or an Affiliate
of GP Strategies Corporation or its successor.
(o)    “Total and Permanent Disability” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
months. The Administrator may require such proof of Total and Permanent
Disability as the Administrator in its sole discretion deems

8

--------------------------------------------------------------------------------



appropriate and the Administrator’s good faith determination as to whether you
are totally and permanently disabled will be final and binding on all parties
concerned.
(p)    “You” or “Your” means the recipient of the RSUs as reflected on the
applicable Notice. Whenever the word “you” or “your” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the RSUs may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” shall be deemed
to include such person.
    
{End of Agreement}



9